                                   1

                                   2

                                   3

                                   4                                  UNITED STATES DISTRICT COURT

                                   5                                 NORTHERN DISTRICT OF CALIFORNIA

                                   6
                                         HASSAN ERGENE,
                                   7                                                            Case No. 19-cv-03301-WHO
                                                        Plaintiff,
                                   8
                                                 v.                                             ORDER OF DISMISSAL
                                   9
                                         AQUANTIA CORP., et al.,                                Re: Dkt. No. 10
                                  10
                                                        Defendants.
                                  11

                                  12
Northern District of California
 United States District Court




                                  13          Pursuant to notice of voluntary dismissal, IT IS HEREBY ORDERED that this case is

                                  14   dismissed with prejudice as to Mr. Ergene’s individual claims and without prejudice to the claims

                                  15   of the putative class. The Clerk shall close the case.

                                  16   Dated: August 16, 2019

                                  17                                                     ______________________________________
                                                                                         WILLIAM H. ORRICK
                                  18                                                     United States District Judge
                                  19

                                  20

                                  21

                                  22

                                  23

                                  24

                                  25

                                  26
                                  27

                                  28
